Filed 8/27/13 P. v. Ingram CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E058381

v.                                                                       (Super.Ct.No. FSB-09624)

JIMMIE LEE INGRAM,                                                       OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. Affirmed.

         John N. Aquilina, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
       Defendant Jimmie Lee Ingram appeals from an order denying his petition for

recall of his indeterminate life term under Penal Code section 1170.126, subdivision (f). 1

                                                  I

                                         BACKGROUND2

       On April 16, 1996, defendant Jimmie Lee Ingram was convicted of one count of

robbery (Pen.Code, § 211). In addition, two prior strike allegations were found true (§

667, subds. (b)-(i).) As a result, on May 14, 1996, defendant was sentenced under the

three strikes law to an indeterminate term of 25 years to life.

       On November 6, 2012, the electorate passed Proposition 36. This ballot measure

enacted section 1170.126, which permits persons currently serving an indeterminate life

term under the three strikes law to file a petition in the sentencing court, seeking to be

resentenced to a determinate term as a second-striker. (§ 1170.126, subd. (f).) If the trial

court determines that the defendant meets the criteria of section 1170.126, subdivision

(e), the court may resentence the defendant. (§ 1170.126, subd. (f).) Section 1170.126,

subdivision (e)(1) provides, as pertinent here, that a defendant is eligible for resentencing

if he or she is “serving an indeterminate term of life imprisonment imposed pursuant to

paragraph (2) of subdivision (e) of Section 667 or subdivision (c) of Section 1170.12 for

a conviction of a felony or felonies that are not defined as serious and/or violent felonies

by subdivision (c) of Section 667.5 or subdivision (c) of Section 1192.7.”


       1      All further statutory references are to the Penal Code unless otherwise
indicated.
       2      The underlying facts are not material to the issue considered on appeal.


                                              2
       On November 21, 2012, defendant filed a propria persona petition for resentencing

under section 1170.126. The court denied the petition on January 25, 2013, finding that

defendant’s current commitment offense for robbery is a serious felony under section

1192.7, which made him ineligible for resentencing under section 1170.126.

                                             II

                                      DISCUSSION

       Defendant timely appealed from the trial court’s denial of resentencing and, upon

his request, this court appointed counsel to represent him. Counsel has filed a brief under

the authority of People v. Wende (1979) 25 Cal.3d 436 and Anders v. California (1967)

386 U.S. 738, setting forth a statement of the case, a summary of the facts and potential

arguable issues, and requesting this court conduct an independent review of the record.

The only arguable issue presented by defendant’s counsel was whether the trial court

erred by denying defendant’s petition for resentencing pursuant to section 1170.126.

       Robbery is a serious felony. (§ 1192.7, subd. (c)(19).) Accordingly, defendant is

not eligible for resentencing pursuant to section 1170.126, subdivision (f).

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no arguable issues.




                                             3
                                        III

                                    DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                  RICHLI
                                                           Acting P. J.
We concur:

KING
                               J.


CODRINGTON
                               J.




                                         4